Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March 26,
2007, among KENEXA TECHNOLOGY, INC., a Pennsylvania corporation (the
“Borrower”), the several banks and other financial institutions parties to the
Credit Agreement (as hereinafter defined) (collectively, the “Lenders”), and PNC
BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of November 13, 2006 (as heretofore amended,
supplemented or otherwise modified, the “Credit Agreement”);

WHEREAS, prior to the date hereof, the Borrower repaid the principal of the Term
Loans in full; and

WHEREAS, the Lenders and the Borrower have agreed to (a) increase the amount of
the Revolving Credit Commitments from $25,000,000 to $50,000,000, (b) change the
Revolving Credit Termination Date to three (3) years from the date hereof, (c)
change the pricing for Revolving Credit Loans and for Commitment Fees, (d)
modify the definition of Permitted Acquisitions, (e) delete the requirement in
Section 5.17 that the Borrower obtain a Hedge Agreement, (f) waive any violation
of Section 6.16 of the Credit Agreement arising from the acquisition by the
Parent of the stock of Psychometric Services Limited (“Psychometric Services”),
and (g) make certain other modifications to the Credit Agreement, in each case
on and subject to the terms hereof.

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


1.             DEFINED TERMS.  UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN
THE CREDIT AGREEMENT ARE USED HEREIN (INCLUDING IN THE RECITALS) AS THEREIN
DEFINED.


2.             TERM LOANS.  PRIOR TO THE DATE HEREOF, THE BORROWER PAID TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE TERM LOAN LENDERS, THE OUTSTANDING
PRINCIPAL AMOUNT OF THE TERM LOANS.  ON THE DATE HEREOF, THE BORROWER SHALL PAY
TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE TERM LOAN LENDERS, ALL
ACCRUED INTEREST ON THE TERM LOANS.  AFTER GIVING EFFECT TO SUCH PAYMENTS, THE
TERM LOAN FACILITY SHALL BE PAID IN FULL AND THE ONLY OUTSTANDING FACILITY UNDER
THE CREDIT AGREEMENT SHALL BE THE REVOLVING CREDIT FACILITY.  IN FURTHERANCE
THEREOF, EFFECTIVE AS OF THE EFFECTIVE DATE (AS DEFINED IN PARAGRAPH 11 BELOW):
 (A) (I) CLAUSE (F) OF THE DEFINITION OF THE TERM “INDEBTEDNESS” CONTAINED IN
SECTION 1.1 OF THE CREDIT AGREEMENT, (II) CLAUSE (A) OF THE DEFINITION OF THE
TERM “SUBORDINATED DEBT” CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT, AND
(III) SUBSECTION 5.1(I) OF THE CREDIT AGREEMENT, ARE EACH HEREBY AMENDED BY
DELETING THE PHRASE “THE LATER OF THE REVOLVING CREDIT TERMINATION DATE AND THE
TERM LOAN MATURITY DATE” AND INSERTING EACH TIME IN LIEU THEREOF THE PHRASE “THE
REVOLVING


--------------------------------------------------------------------------------



CREDIT TERMINATION DATE” AND (B) CLAUSE (A) OF THE SECOND SENTENCE OF SECTION
9.6(E) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE PHRASE “AND
TERM LOAN NOTE”.  FROM AND AFTER THE EFFECTIVE DATE, CIFC FUNDING 2006-III, LTD.
SHALL CEASE TO BE A PARTY TO THE CREDIT AGREEMENT BUT SHALL CONTINUE TO BE
ENTITLED TO THE BENEFIT OF SUBSECTIONS 2.13, 2.14, 2.15, 5.14(C) AND 9.5 (TO THE
EXTENT THAT SUCH LENDER’S ENTITLEMENT TO SUCH BENEFITS AROSE OUT OF SUCH
LENDER’S POSITION AS A TERM LOAN LENDER).


3.             INCREASE IN REVOLVING CREDIT COMMITMENTS; NEW REVOLVING CREDIT
NOTES.


(A)           INCREASE IN REVOLVING CREDIT COMMITMENTS.  THE REVOLVING CREDIT
COMMITMENTS ARE HEREBY INCREASED FROM TWENTY-FIVE MILLION ($25,000,000) TO FIFTY
MILLION ($50,000,000).  IN FURTHERANCE THEREOF, EFFECTIVE AS OF THE EFFECTIVE
DATE (A) THE DEFINITION OF THE TERM “REVOLVING CREDIT COMMITMENTS” CONTAINED IN
SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING AT THE END
THERETO A NEW SENTENCE WHICH SHALL READ AS FOLLOWS:  “FROM AND AFTER THE
EFFECTIVE DATE OF THE FIRST AMENDMENT TO THIS AGREEMENT, THE AGGREGATE AMOUNT OF
THE REVOLVING CREDIT COMMITMENTS SHALL BE $50,000,000” AND (B) SCHEDULE I TO THE
CREDIT AGREEMENT IS AMENDED AND RESTATED TO READ AS SET FORTH ON EXHIBIT A
HERETO.


(B)           NEW REVOLVING CREDIT NOTES.  ON THE EFFECTIVE DATE (AS DEFINED
HEREIN), THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A NEW REVOLVING
CREDIT NOTE IN FAVOR OF EACH REVOLVING CREDIT LENDER WHOSE REVOLVING CREDIT
COMMITMENT HAS CHANGED IN A PRINCIPAL AMOUNT EQUAL TO SUCH LENDER’S NEW
REVOLVING CREDIT COMMITMENT (EACH A “NEW REVOLVING CREDIT NOTE” AND,
COLLECTIVELY, THE “NEW REVOLVING CREDIT NOTES”).  SUCH NEW REVOLVING CREDIT NOTE
SHALL BE IN SUBSTITUTION FOR EACH SUCH REVOLVING CREDIT LENDER’S EXISTING
REVOLVING CREDIT NOTE.  PROMPTLY THEREAFTER, THE ADMINISTRATIVE AGENT SHALL
DELIVER TO EACH REVOLVING CREDIT LENDER WHOSE REVOLVING CREDIT COMMITMENT HAS
CHANGED SUCH LENDER’S NEW REVOLVING CREDIT NOTE, AND SUCH LENDER SHALL RETURN TO
THE ADMINISTRATIVE AGENT ITS EXISTING REVOLVING CREDIT NOTE.  THE ADMINISTRATIVE
AGENT SHALL THEN DELIVER SUCH REPLACED REVOLVING CREDIT NOTES DELIVERED TO THE
ADMINISTRATIVE AGENT TO THE BORROWER FOR CANCELLATION.


4.             CHANGE IN MATURITY DATE OF REVOLVING CREDIT FACILITY.  EFFECTIVE
AS OF THE EFFECTIVE DATE, THE DEFINITION OF THE TERM “REVOLVING CREDIT
TERMINATION DATE” IS HEREBY AMENDED BY DELETING THE DATE “NOVEMBER 12, 2011” AND
INSERTING IN LIEU THEREOF THE DATE “MARCH 26, 2010”.  AS A RESULT, THE MATURITY
DATE OF THE REVOLVING CREDIT FACILITY SHALL BE THREE (3) YEARS FROM THE
EFFECTIVE DATE.


5.             CHANGE IN PRICING.  (A)  APPLICABLE COMMITMENT FEE PERCENTAGE. 
EFFECTIVE AS OF THE EFFECTIVE DATE, THE CHART CONTAINED IN THE DEFINITION OF THE
TERM “APPLICABLE COMMITMENT FEE PERCENTAGE” IN SECTION 1.1 OF THE CREDIT
AGREEMENT IS HEREBY DELETED AND THE FOLLOWING CHART IS HEREBY INSERTED IN LIEU
THEREOF:

Level

 

Total Net Leverage Ratio

 

Applicable Commitment
Fee Percentage

 

 

 

 

 

 

 

I

 

Less than or equal to 1.00 to 1.0

 

0.125%

 

 

2


--------------------------------------------------------------------------------


 

Level

 

Total Net Leverage Ratio

 

Applicable Commitment
Fee Percentage

 

 

 

 

 

II

 

Greater than 1.00 to 1.0, but less
than or equal to 1.50 to 1.0

 

0.150%

 

 

 

 

 

III

 

Greater than 1.50 to 1.0, but less
than or equal to 2.0 to 1.0

 

0.200%

 

 

 

 

 

IV

 

Greater than 2.0 to 1.0, but less
than or equal to 2.5 to 1.0

 

0.250%

 

 

 

 

 

V

 

Greater than 2.5 to 1.0, but less
than or equal to 3.0 to 1.0

 

0.300%

 

 

 

 

 

VI

 

Greater than 3.0 to 1.0

 

0.350%

 


IN ADDITION, EFFECTIVE AS OF THE EFFECTIVE DATE, CLAUSE (B) TO THE PROVISO TO
THE DEFINITION OF “APPLICABLE COMMITMENT FEE PERCENTAGE” IS HEREBY AMENDED BY
DELETING THE WORDS “LEVEL V” AND INSERTING IN LIEU THEREOF THE WORDS “LEVEL VI”.


(B)           APPLICABLE MARGIN.  EFFECTIVE AS OF THE EFFECTIVE DATE, THE CHART
CONTAINED IN PARAGRAPH (A) OF THE DEFINITION OF THE TERM “APPLICABLE MARGIN”
CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT (RELATING TO REVOLVING CREDIT
LOANS) IS HEREBY DELETED AND THE FOLLOWING CHART IS HEREBY INSERTED IN LIEU
THEREOF:

Level

 

Total Net Leverage Ratio

 

Applicable Margin —
Base Rate Loans

 

Applicable Margin —
Eurodollar Loans

 

 

 

 

 

 

 

I

 

Less than or equal to 1.00 to 1.0

 

0.00%

 

1.25%

 

 

 

 

 

 

 

II

 

Greater than 1.00 to 1.0, but
less than or equal to 1.50 to 1.0

 

0.00%

 

1.50%

 

 

 

 

 

 

 

III

 

Greater than 1.50 to 1.0, but
less than or equal to 2.0 to 1.0

 

0.25%

 

1.75%

 

 

 

 

 

 

 

IV

 

Greater than 2.0 to 1.0, but
less than or equal to 2.5 to 1.0

 

0.50%

 

2.00%

 

 

 

 

 

 

 

V

 

Greater than 2.5 to 1.0, but
less than or equal to 3.0 to 1.0

 

0.75%

 

2.25%

 

 

 

 

 

 

 

VI

 

Greater than 3.0 to 1.0

 

1.00%

 

2.50%

 

3


--------------------------------------------------------------------------------


In addition, effective as of the Effective Date, clause (b) to the proviso in
paragraph (a) of the definition of “Applicable Margin” is hereby amended by
deleting the phrase “Level V” and inserting in lieu thereof the phrase “Level
VI”.


6.             MODIFICATIONS OF CERTAIN DEFINITIONS.  (A)  FROM AND AFTER THE
EFFECTIVE DATE, THE SECOND PROVISO IN THE DEFINITION OF “PERMITTED ACQUISITIONS”
IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING IS INSERTED IN LIEU THEREOF:

; provided further, that approval of the Required Lenders shall be required for
any such acquisition if (a) at the time of and after giving effect to such
acquisition, the Parent and its Subsidiaries have on deposit, in the aggregate,
less than $15,000,000 in cash and Cash Equivalents in Unrestricted Investment
Accounts or (b) the Total Leverage Ratio calculated as of the end of the
immediately preceding fiscal quarter for which financial statements have been
delivered to the Lenders on a pro forma basis (i.e., after giving effect to such
Permitted Acquisition and the borrowing of any Indebtedness in connection
therewith as if consummated on the last day of such fiscal quarter) shall not
exceed 2.50 to 1.0.


(B)           CLAUSE (A) OF THE DEFINITION OF “PERMITTED INVESTMENTS” IS AMENDED
BY DELETING THE PHRASE “CLAUSE (O)” THEREIN AND INSERTING THE PHRASE “CLAUSE
(P)” IN LIEU THEREOF.


(C)           THE DEFINITION OF THE TERM “CONSIDERATION” CONTAINED IN
SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE
FOLLOWING IS INSERTED IN LIEU THEREOF:

“Consideration”:  with respect to any acquisition, the aggregate consideration
paid or proposed to be paid by the Borrower and its Subsidiaries with respect to
such acquisition (including earnouts, payments under non-compete arrangements
and any assumption of Indebtedness).


7.             HEDGE AGREEMENTS.  FROM AND AFTER THE EFFECTIVE DATE, THE
BORROWER SHALL NO LONGER BE REQUIRED TO OBTAIN A HEDGE AGREEMENT, ALTHOUGH THE
BORROWER MAY ELECT IN ITS DISCRETION TO DO SO TO THE EXTENT PERMITTED BY SECTION
6.2 OF THE CREDIT AGREEMENT.  IN FURTHERANCE THEREOF (A) SECTION 5.17 OF THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING IS INSERTED
IN LIEU THEREOF:  “5.17 [INTENTIONALLY LEFT BLANK]” AND (B) SECTION 6.2(A) IS
HEREBY AMENDED BY DELETING THE PHRASE “AND INDEBTEDNESS RELATING TO HEDGE
AGREEMENTS REQUIRED PURSUANT TO SECTION 5.17” AND SUBSTITUTING IN LIEU THEREOF
THE PHRASE “AND HEDGE AGREEMENTS WITH A LENDER OR AFFILIATE THEREOF.”


8.             PARENT ACTIVITIES.  FROM AND AFTER THE EFFECTIVE DATE, SECTION
6.16 OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED TO READ IN FULL AS FOLLOWS:


6.16                           LIMITATION ON ACTIVITIES OF PARENT.  PERMIT THE
PARENT TO (A) OWN ANY PROPERTY OTHER THAN CAPITAL STOCK OF THE BORROWER AND
PROPERTY ANCILLARY

4


--------------------------------------------------------------------------------



THERETO, (B) ENGAGE IN ANY BUSINESS OTHER THAN BUSINESS INCIDENTAL TO ITS
OWNERSHIP OF CAPITAL STOCK OF THE BORROWER OR (C) HAVE ANY LIABILITIES OTHER
THAN (I) LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND (II)
LIABILITIES UNDER (A) THE £114,000 PROMISSORY NOTE PAYABLE IN 2007, (B) THE
£728,519 PROMISSORY NOTE PAYABLE IN 2008 AND (C) THE £687,282  PROMISSORY NOTE
PAYABLE IN 2009 IN EACH CASE (X) ISSUED BY THE PARENT IN CONNECTION WITH THE
PARENT’S ACQUISITION OF 100% OF THE CAPITAL STOCK OF PSYCHOMETRIC SERVICES
LIMITED, A PRIVATE LIMITED COMPANY FORMED UNDER THE LAWS OF ENGLAND AND WALES,
AND (Y) UNDER THE DOCUMENTS IN EFFECT ON THE “EFFECTIVE DATE” OF THE FIRST
AMENDMENT TO THIS AGREEMENT COPIES OF WHICH WERE PROVIDED TO THE ADMINISTRATIVE
AGENT PRIOR TO SUCH DATE.


9.             WAIVERS.  ON OR ABOUT NOVEMBER 20, 2006, THE PARENT ACQUIRED 100%
OF THE CAPITAL STOCK OF PSYCHOMETRIC SERVICES LIMITED, A PRIVATE LIMITED COMPANY
FORMED UNDER THE LAWS OF ENGLAND AND WALES, FOR A PURCHASE PRICE OF
APPROXIMATELY £2,658,552 (THE “ACQUISITION”), CONSISTING OF £896,990 PAID IN
CASH, £331,763 OF CAPITAL STOCK OF THE PARENT, £114,000 IN THE FORM OF A
PROMISSORY NOTE PAYABLE IN 2007, £728,519 IN THE FORM OF A PROMISSORY NOTE
PAYABLE IN 2008 AND £687,282 IN THE FORM OF A PROMISSORY NOTE PAYABLE IN 2009
(COLLECTIVELY, THE “PARENT NOTES”).  THE ACQUISITION MAY HAVE BREACHED THE
PROVISIONS OF SECTION 6.16 OF THE CREDIT AGREEMENT, WHICH LIMITS THE ACTIVITIES
OF THE PARENT.  IN ADDITION, THE BORROWER HAS BREACHED SECTION 6.6 OF THE CREDIT
AGREEMENT BY FAILING TO PROVIDE THE ADMINISTRATIVE AGENT WITH THE FINANCIAL
STATEMENTS OF PSYCHOMETRIC SERVICES REQUIRED BY SUCH SECTION WITHIN 30 DAYS
FOLLOWING THE CONSUMMATION OF THE ACQUISITION (THE “FS DELIVERY BREACH”).  THE
LENDERS HEREBY WAIVE (I) THE FS DELIVERY BREACH (AND ANY RELATED DEFAULTS OR
EVENTS OF DEFAULT) CAUSED AS A RESULT THEREOF AND (II) ANY BREACH OF SECTION
6.16 OF THE CREDIT AGREEMENT (AND ANY RELATED DEFAULTS OR EVENTS OF DEFAULT)
CAUSED AS A RESULT OF THE STOCK OF PSYCHOMETRIC SERVICES BEING ACQUIRED BY THE
PARENT AND NOT THE BORROWER OR A SUBSIDIARY THEREOF, THE ISSUANCE BY THE PARENT
OF THE NOTES REFERRED TO IN SUBSECTION 6.16(C) OF THE CREDIT AGREEMENT (AS SUCH
SUBSECTION IS AMENDED PURSUANT TO PARAGRAPH 8 ABOVE) AND ACTIONS TAKEN BY THE
PARENT ON OR BEFORE THE DATE HEREOF IN CONNECTION WITH THE ACQUISITON OF
PSYCHOMETRIC SERVICES, PROVIDED THAT, ON OR BEFORE THE EFFECTIVE DATE (A) THE
FINANCIAL STATEMENTS OF PSYCHOMETRIC SERVICES REQUIRED BY SECTION 6.6 OF THE
CREDIT AGREEMENT SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT, (B) THE
STOCK OF PSYCHOMETRIC SERVICES SHALL HAVE BEEN TRANSFERRED TO THE BORROWER, (C)
COPIES OF THE PARENT NOTES SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE
AGENT, (D) THE PARENT SHALL BE IN COMPLIANCE WITH SECTION 6.16, AND (E) THE
BORROWER SHALL HAVE COMPLIED WITH SECTION 5.15 OF THE CREDIT AGREEMENT WITH
RESPECT TO THE ACQUISITION OF PSYCHOMETRIC SERVICES, INCLUDING PLEDGING 65% OF
THE STOCK OF PSYCHOMETRIC SERVICES.


10.           REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS
AND WARRANTS TO THE LENDERS AND THE ADMINISTRATIVE AGENT THAT:


(A)           AFTER GIVING EFFECT TO THE PROVISIONS OF THIS AMENDMENT, THERE
EXISTS NO DEFAULT OR EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT.


(B)           THE REPRESENTATIONS AND WARRANTIES MADE IN THE LOAN DOCUMENTS ARE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AS IF
MADE ON AND AS OF THE DATE HEREOF, EXCEPT THAT ANY SUCH REPRESENTATION AND
WARRANTY THAT IS GIVEN AS OF A PARTICULAR

5


--------------------------------------------------------------------------------



DATE OR PERIOD AND RELATES SOLELY TO SUCH DATE OR PERIOD IS TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AS OF SUCH DATE OR PERIOD.


(C)           EACH OF THE BORROWER AND THE OTHER LOAN PARTIES HAS ALL REQUISITE
POWER AND AUTHORITY, CORPORATE OR OTHERWISE, TO ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER THIS AMENDMENT, THE NEW REVOLVING CREDIT NOTES, THE CONSENT
AND AGREEMENT OF GUARANTORS ATTACHED HERETO (THE “CONSENT AND AGREEMENT OF
GUARANTORS”) AND ANY OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY AND TO FULFILL
ITS OBLIGATIONS SET FORTH HEREIN AND THEREIN.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AMENDMENT, THE BORROWINGS UNDER THE CREDIT AGREEMENT AS
AMENDED HEREBY AND THE EXECUTION AND DELIVERY OF THE NEW REVOLVING CREDIT NOTES
AND THE OTHER LOAN DOCUMENTS TO WHICH THE BORROWER OR ANY OTHER LOAN PARTY IS A
PARTY HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE OR OTHER ACTION AND
WILL NOT VIOLATE OR CONSTITUTE A DEFAULT UNDER ANY REQUIREMENT OF LAW, OR OF ANY
INDENTURE, NOTE, LOAN OR CREDIT AGREEMENT, LICENSE OR ANY OTHER AGREEMENT, LEASE
OR INSTRUMENT TO WHICH THE PARENT OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY
WHICH THE PARENT OR ANY OF ITS SUBSIDIARIES OR ANY OF ITS OR THEIR PROPERTIES
ARE BOUND.  THIS AMENDMENT, THE NEW REVOLVING CREDIT NOTES, THE CONSENT AND
AGREEMENT OF GUARANTORS AND THE OTHER LOAN DOCUMENTS HAVE EACH BEEN DULY
EXECUTED AND DELIVERED BY EACH LOAN PARTY PARTY THERETO.  THIS AMENDMENT, THE
NEW REVOLVING CREDIT NOTES, THE CONSENT AND AGREEMENT OF GUARANTORS AND THE
OTHER LOAN DOCUMENTS ISSUED OR TO BE ISSUED HEREUNDER CONSTITUTE, THE
AUTHORIZED, VALID AND LEGALLY BINDING OBLIGATIONS OF THE BORROWER OR OTHER LOAN
PARTY(IES) PARTY THERETO ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
EXCEPT AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS OR EQUITABLE PRINCIPLES FROM TIME TO TIME IN EFFECT
RELATING TO OR AFFECTING THE RIGHTS OF CREDITORS GENERALLY.


(D)           NO CONSENT OR APPROVAL OF ANY TRUSTEE OR HOLDER OF ANY
INDEBTEDNESS, NOR ANY AUTHORIZATION, CONSENT, APPROVAL, LICENSE, EXEMPTION OF OR
REGISTRATION, DECLARATION OR FILING WITH ANY COURT OR GOVERNMENTAL DEPARTMENT,
COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, IS OR
WILL BE NECESSARY TO THE VALID EXECUTION AND DELIVERY OF THIS AMENDMENT, THE NEW
REVOLVING CREDIT NOTES, THE CONSENT AND AGREEMENT OF GUARANTORS OR THE OTHER
LOAN DOCUMENTS OR THE CONSUMMATION BY THE BORROWER OR THE OTHER LOAN PARTIES OF
THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT, EXCEPT SUCH AS HAVE BEEN
OBTAINED.


(E)           THE MAKING AND PERFORMANCE OF THIS AMENDMENT, THE REVOLVING CREDIT
NOTES, THE CONSENT AND AGREEMENT OF GUARANTORS AND THE OTHER DOCUMENTS OR
INSTRUMENTS EXECUTED IN CONNECTION HEREWITH WILL NOT (I) VIOLATE ANY PROVISION
OF ANY LAW OR REGULATION, FEDERAL, STATE OR LOCAL, OR THE CERTIFICATE OR
ARTICLES OF INCORPORATION, BYLAWS, CERTIFICATE OR ARTICLES OF ORGANIZATION OR
OPERATING AGREEMENT (AS APPLICABLE) OF THE BORROWER OR ANY GUARANTOR, (II)
RESULT IN ANY BREACH OR VIOLATION OF, OR CONSTITUTE A DEFAULT OR REQUIRE THE
OBTAINING OF ANY CONSENT UNDER, ANY AGREEMENT OR INSTRUMENT BY WHICH THE
BORROWER OR ANY GUARANTOR OR ITS OR THEIR PROPERTY MAY BE BOUND, OR (III) AFFECT
THE VALIDITY, PERFECTION OR PRIORITY OF THE INTERESTS OF THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE LENDERS, IN ANY COLLATERAL SECURING THE
OBLIGATIONS.


(F)            ATTACHED AS SCHEDULE I HERETO IS A TRUE AND CORRECT
ORGANIZATIONAL CHART OF THE PARENT AND ALL OF ITS SUBSIDIARIES, INCLUDING THE
BORROWER, AS OF THE EFFECTIVE DATE.  THERE ARE NO DOMESTIC SUBSIDIARIES OF THE
BORROWER THAT ARE NOT GUARANTORS.

6


--------------------------------------------------------------------------------



11.           CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BECOME EFFECTIVE ON
THE DATE THAT THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FOLLOWING, ALL OF
WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND ITS COUNSEL (SUCH DATE, THE “EFFECTIVE DATE”):


(A)           THIS AMENDMENT DULY EXECUTED AND DELIVERED BY THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS;


(B)           THE NEW REVOLVING CREDIT NOTES DULY EXECUTED AND DELIVERED BY THE
BORROWER;


(C)           THE CONSENT AND AGREEMENT OF GUARANTORS, A FORM OF WHICH IS
ATTACHED AS EXHIBIT B HERETO, DULY EXECUTED AND DELIVERED BY THE GUARANTORS;


(D)           THE FIRST AMENDMENT TO THE PLEDGE AGREEMENT AMONG THE BORROWER,
KENEXA BRASSRING, INC. AND THE ADMINISTRATIVE AGENT, DULY EXECUTED AND DELIVERED
BY THE BORROWER AND KENEXA BRASSRING, INC.;


(E)           THE STOCK CERTIFICATES EVIDENCING (I) 65% OF THE CAPITAL STOCK OF
KENEXA TESTING LIMITED (F/K/A PSYCHOMETRIC SERVICES LIMITED) AND (II) 100% OF
THE CAPITAL STOCK OF KENEXA PUERTO RICO, INC., IN EACH CASE, TOGETHER WITH STOCK
POWERS WITH RESPECT THERETO DULY EXECUTED IN BLANK BY THE BORROWER;


(F)            COPIES OF RESOLUTIONS OF THE BOARDS OF DIRECTORS OF THE BORROWER
AND EACH GUARANTOR APPROVING AND ADOPTING THIS AMENDMENT, THE NEW REVOLVING
CREDIT NOTES, THE CONSENT AND AGREEMENT OF GUARANTORS, THE OTHER DOCUMENTS AND
INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, THE TRANSACTIONS CONTEMPLATED
HEREIN AND AUTHORIZING EXECUTION AND DELIVERY HEREOF AND THEREOF, CERTIFIED BY A
SECRETARY OR ASSISTANT SECRETARY OF THE BORROWER OR SUCH GUARANTOR TO BE TRUE
AND CORRECT AND IN FULL FORCE AND EFFECT AS OF THE EFFECTIVE DATE;


(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE EXECUTED LEGAL
OPINION OF PEPPER HAMILTON, LLP, COUNSEL TO THE BORROWER AND THE OTHER LOAN
PARTIES, AND THE OPINION OF LOCAL COLORADO COUNSEL.  SUCH OPINION SHALL BE
ADDRESSED TO THE LENDERS AND THE ADMINISTRATIVE AGENT AND COVER SUCH MATTERS
INCIDENT TO THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE; AND


(H)           THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE TERM LOAN LENDERS ALL ACCRUED INTEREST ON THE TERM LOANS.


12.           AFFIRMATIONS.  THE BORROWER HEREBY: (A) AFFIRMS ALL THE PROVISIONS
OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS SUPPLEMENTED AND
AMENDED HEREBY, (B) AGREES THAT THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS SHALL CONTINUE IN FULL FORCE AND EFFECT AS
SUPPLEMENTED AND AMENDED HEREBY, (C) ACKNOWLEDGES, CONFIRMS AND REAFFIRMS THAT
THE COLLATERAL PLEDGED UNDER THE LOAN DOCUMENT CONTINUES TO SECURE THE
OBLIGATIONS, INCLUDING THOSE ARISING UNDER THE CREDIT AGREEMENT, AS AMENDED
HEREBY, AND (D) ACKNOWLEDGES AND AGREES THAT IT HAS NO DEFENSE, SET-OFF,
COUNTERCLAIM OR CHALLENGE AGAINST THE PAYMENT OF ANY SUMS CURRENTLY OWING UNDER
THE LOAN DOCUMENTS OR THE ENFORCEMENT OF ANY OF THE TERMS OR CONDITIONS THEREOF.

7


--------------------------------------------------------------------------------



13.           LIMITED EFFECT.  EXCEPT AS EXPRESSLY MODIFIED HEREBY, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL CONTINUE TO BE, AND SHALL REMAIN,
UNALTERED AND IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR TERMS.  NONE OF
THE WAIVERS CONTAINED IN PARAGRAPH 9 HEREOF SHALL BE DEEMED TO OPERATE AS A
FUTURE WAIVER OR MODIFICATION OF THE PROVISIONS OF THE CREDIT AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS OR AS A WAIVER OR MODIFICATION OF ANY OTHER TERM,
CONDITION OR COVENANT OF THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, OR A WAIVER OF ANY EVENT OF DEFAULT OR DEFAULT OTHER THAN AS
SPECIFICALLY DESCRIBED IN PARAGRAPH 9 HEREOF.


14.           RELEASE.  RECOGNIZING AND IN CONSIDERATION OF THE LENDERS’
AGREEMENTS SET FORTH HEREIN, THE BORROWER AND EACH GUARANTOR HEREBY WAIVES AND
RELEASES EACH LENDER, EACH AGENT AND EACH OF THEIR RESPECTIVE AFFILIATES AND THE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ADVISORS OF SUCH PERSONS AND SUCH
AFFILIATES FROM ANY LIABILITY, SUIT, DAMAGE, CLAIM, LOSS OR EXPENSE OF ANY KIND
OR NATURE WHATSOEVER AND HOWSOEVER ARISING THAT THE BORROWER OR SUCH GUARANTOR
EVER HAD OR NOW HAS AGAINST ANY OF THEM THROUGH AND INCLUDING THE DATE HEREOF
ARISING OUT OF OR RELATING TO ANY ACTS OR OMISSIONS WITH RESPECT TO THIS
AMENDMENT, THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OTHER MATTERS
DESCRIBED OR REFERRED TO HEREIN OR THEREIN OR RELATED HERETO OR THERETO.


15.           INTEGRATION.  THIS AMENDMENT CONSTITUTES THE SOLE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE TERMS HEREOF AND SHALL SUPERSEDE ALL ORAL
NEGOTIATIONS AND THE TERMS OF PRIOR WRITINGS WITH RESPECT THERETO.


16.           SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


17.          MISCELLANEOUS.


(A)           EXPENSES.  THE BORROWER AGREES TO PAY ALL OF THE ADMINISTRATIVE
AGENT’S REASONABLE OUT-OF-POCKET FEES AND EXPENSES INCURRED IN CONNECTION WITH
THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT AND THE OTHER
DOCUMENTS EXECUTED IN CONNECTION HEREWITH, INCLUDING WITHOUT LIMITATION, THE
REASONABLE FEES AND EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT.


(B)           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.


(C)           SUCCESSOR AND ASSIGNS.  THIS AMENDMENT SHALL INURE TO THE BENEFIT
OF, AND BE BINDING UPON, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


(D)           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, AND ALL OF WHICH
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

8


--------------------------------------------------------------------------------



(E)           HEADINGS.  THE HEADINGS OF ANY PARAGRAPH OF THIS AMENDMENT ARE FOR
CONVENIENCE ONLY AND SHALL NOT BE USED TO INTERPRET ANY PROVISION HEREOF.


(F)            MODIFICATIONS.  NO MODIFICATION HEREOF OR ANY AGREEMENT REFERRED
TO HEREIN SHALL BE BINDING OR ENFORCEABLE UNLESS IN WRITING AND SIGNED ON BEHALF
OF THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT.

[Signatures to Follow]

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

KENEXA TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ DONALD F. VOLK

 

 

Name: Donald F. Volk

 

 

Title: Chief Financial Officer

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Issuing Bank and a Lender

 

 

 

 

 

By:

/s/ JEFFREY M. PRICKITT

 

 

Name: Jeffrey M. Prickitt

 

 

Title: Vice President

 

10


--------------------------------------------------------------------------------